15 F.3d 1082NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
Carol L. BAKER, Esq., Plaintiff-Appellant,v.BANK OF AMERICA, NT & SA, Defendant-Appellee.
No. 92-55847.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Dec. 9, 1993.Decided Jan. 6, 1994.

Before:  FLETCHER, PREGERSON and RYMER, Circuit Judges.


1
MEMORANDUM*


2
Baker appeals the district court's refusal to give her proffered inference instructions.  We assume Baker preserved her objections.  Whether reviewed de novo or for abuse of discretion, the instructions that were given properly and adequately set out the applicable law.   See Cassino v. Reichhold Chemicals, Inc., 817 F.2d 1338 (9th Cir.1987), cert. denied, 484 U.S. 1047 (1988);   Cancellier v. Federated Dept. Stores, 672 F.2d 1312 (9th Cir.), cert. denied, 459 U.S. 859 (1982);   Kelly v. American Standard, Inc., 640 F.2d 974 (9th Cir.1981).  The instructions that were refused would simply have set out permissible inferences.  These inferences can be (and were) argued,  Merrick v. Farmers Ins. Group, 892 F.2d 1434, 1442 (9th Cir.1990), but the court is not required to include them in its instructions.  We therefore affirm.


3
AFFIRMED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3